DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on November 11, 2021 has been entered.


Response to Amendment
The Office has entered the Amendment filed on November 11, 2021. Claims 16-17, 19-28, and 30 remain pending in the Application. Applicant’s Amendment to the Specification, Drawings, and Claims has overcome all interpretations, objections, and rejections in the August 30, 2021 Office Action that are not mentioned below.


Terminal Disclaimer
The terminal disclaimer filed on October 25, 2021 disclaiming the terminal portion of any patent granted on this application, which would extend beyond the expiration date of any patent granted on Application Number 16498432 has been reviewed and is accepted. The terminal disclaimer has been recorded.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claim(s) 16, 20-22, 24-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over ASTRID KLINGSHIRN (US 20160320116, hereinafter KLINGSHIRN) in view of PID CONTROLLER (NPL: PID CONTROLLER, hereinafter PID CONTROLLER) and TAKASHI DOI (US 20030131618, hereinafter DOI).
Regarding claim 16, KLINGSHIRN (¶¶ 29-41; FIG. 2) discloses:
A refrigeration appliance, comprising:
temperature zones including at least a first temperature zone (101-n) and a second temperature zone (101-2);
a refrigerant circuit (119), containing:
a compressor (113);
a first evaporator (103-n) for cooling said first temperature zone;
a second evaporator (103-2) for cooling said second temperature zone, said first evaporator being connected in series downstream of said second evaporator in said refrigerant circuit;
a controllable expansion valve (105-n) connected in said refrigerant circuit upstream of said first evaporator and downstream of said second evaporator ….
Regarding claim 16
Regarding claim 16, PID CONTROLLER (page 1) teaches that a proportional-integral-derivative controller (PID controller) is a control loop feedback mechanism (controller) commonly used in industrial control systems. A PID controller continuously calculates an "error value" as the difference between a measured process variable and a desired setpoint. A PID controller (page 4, ¶ 4) can be used to control any process, which has a measurable output (PV), a known ideal value for that output (SP) and an input to the process (MV) that will affect the relevant PV. Controllers are used in industry to regulate temperature, pressure, force, feed, flow rate, chemical composition, weight, position, speed and practically every other variable for which a measurement exists.
It would be obvious to one skilled in the art, before the effective filing date of the Instant Claims, to modify the controller of KLINGSHIRN to be a PID controller as taught by PID CONTROLLER, in an attempt to improve the refrigeration appliance of KLINGSHIRN by calculating an "error value" as the difference between a measured process variable (temperature measured at 117) and a desired setpoint to regulate temperature, pressure, force, feed, flow rate, position, and speed.
Thus, by modifying KLINGSHIRN controller 115 to be a PID Controller operating the compressor speed and the expansion valve opening degree, PID teaches: a PID regulator controlling the controllable expansion valve opening degree of the first temperature zone, independently of the first temperature zone, and instead based on the temperature measured in the second temperature zone.
Regarding claim 16, DOI teaches:
wherein a speed (25-75 Hz) of said compressor (represented by 18) is controlled (FIG. 4) by way of the temperature (measured at 40) of said first temperature zone (represented by 5).
DOI (FIG. 4) teaches that the compressor speed (frequency) increases to reduce the temperature within freezer compartment (5) in response to the temperature measured at temperature sensor 40.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KLINGSHIRN with the teachings of DOI to increase compressor speed to reduce the temperature in the freezer compartment in response to the measured freezer compartment temperature.

Regarding claim 20, KLINGSHIRN as modified teaches the elements of claim 16. KLINGSHIRN as modified additionally teaches:
a compressor regulator (KLINGSHIRN controller (¶¶ 16 and 38-39) modified by PID) which controls a speed (DOI 25-75 HZ) of said compressor by way of the temperature of said first temperature zone.
A PID controller as compressor regulator can regulate compressor speed (PV) by way of measured temperature (MV).

Regarding claim 21, KLINGSHIRN as modified teaches the elements of claim 20. KLINGSHIRN as modified additionally teaches:
wherein said compressor regulator is set up to increase the speed of said compressor when a setpoint temperature (KLINGSHIRN ¶¶ 11-12 and 31-41) in said first temperature zone  is exceeded, and to reduce the speed of said compressor when the temperature in said first temperature zone falls below the setpoint temperature.
A PID controller as compressor regulator can regulate compressor speed (PV) to a set point value (SP) by way of measured temperature (MV).

Regarding claim 22, KLINGSHIRN as modified teaches the elements of claim 20. KLINGSHIRN as modified additionally teaches:
wherein said compressor regulator is coupled to said first regulator and set up to increase the speed when the degree of opening of said expansion valve is increased and to reduce the speed when the degree of opening (¶¶ 34-35 and 38) of said expansion valve (105-n) is reduced.
A PID controller as compressor regulator can regulate compressor speed (PV) to a set point value (SP) by way of measured temperature (MV).

Regarding claim 23, KLINGSHIRN as modified teaches the elements of claim 20.  PID CONTROLLER additionally teaches:
wherein said compressor regulator (controller 115) is a proportional-integral controller.

Regarding claim 24, KLINGSHIRN as modified teaches the elements of claim 16. KLINGSHIRN as modified additionally teaches:
wherein said expansion valve is a first controllable throttling point, and said temperature zones include at least one third temperature zone (KLINGSHIRN 101-1)
further comprising a second controllable throttling point (KLINGSHIRN 105-2);
further comprising at least a third evaporator (KLINGSHIRN 103-1) for controlling a temperature (measured at KLINGSHIRN 117-1) of said third temperature zone  and connected upstream of said second evaporator in said refrigerant circuit by way of said second controllable throttling point (KLINGSHIRN 105-2); and
further comprising a second regulator (a second PID controller regulator process) for controlling a degree of opening (a second PID throttling point process) of said second controllable throttling point (KLINGSHIRN 105-2) by way of the temperature of said third temperature zone.

Regarding claim 25, KLINGSHIRN as modified teaches the elements of claim 16. KLINGSHIRN as modified additionally teaches:
wherein said compressor has a pressure-side connector (see FIG. 2 illustration below); and
further comprising an upstream controllable throttling point (KLINGSHIRN 105-1) disposed in said refrigerant circuit (KLINGSHIRN 119) between said pressure-side connector of said compressor and said first and second evaporators, and a degree of opening (another PID throttling point process) of said upstream controllable throttling point (KLINGSHIRN 105-1) is controlled by way of a drop in temperature (measured at 117-n) at said first evaporator (KLINGSHIRN 103-n).

    PNG
    media_image1.png
    1218
    1029
    media_image1.png
    Greyscale



Claim(s) 17 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLINGSHIRN, PID CONTROLLER, and DOI in view of MASASHI YUASA (US 20040050083, hereinafter YUASA).
Regarding claim 17, KLINGSHIRN as modified teaches the elements of claim 16, but KLINGSHIRN as modified may not explicitly disclose: wherein said controller is set up to increase the degree of opening of said expansion valve when a setpoint temperature in said second temperature zone is exceeded, and to reduce the degree of opening of said expansion valve when the temperature falls below the setpoint temperature in said second temperature zone.
Regarding claim 17, YUASA (FIG. 3) teaches: a refrigeration appliance
wherein a controller (223) is set up to increase the degree of opening (¶¶ 100-101) of a controllable expansion valve (208) when a setpoint temperature (¶¶ 104-110) in a second temperature zone (212) is exceeded, and to reduce the degree of opening (¶¶ 100-101) of said controllable expansion valve (208) when the temperature falls below the setpoint temperature in said second temperature zone (212).
YUASA (¶ 28) employs a controller to increase and decrease the degree of opening in a controllable throttling point upstream of the cooling compartments based on temperature settings to provide a refrigerator exhibiting a high cooling efficiency and achieving high storage quality of foods by bringing the evaporation temperature of each respective evaporator closer to the temperature set up for each respective cooling compartment.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KLINGSHIRN, PID CONTROLLER, and DOI with the teachings of YUASA to employ a controller and temperature sensor in each evaporator compartment and a controllable throttling point upstream of each compartment to provide a refrigerator exhibiting a high cooling efficiency and achieving high storage quality of foods by bringing the evaporation temperature of each respective evaporator closer to the temperature set up for each respective cooling compartment.

Regarding claim 19, KLINGSHIRN as modified teaches the elements of claim 17. KLINGSHIRN additionally teaches:
a temperature sensor (117-2) for said second temperature zone (101-2); and wherein said controller (115; ¶ 40) has an input (115, FIG. 2) connected to said temperature sensor (117-2) for said second temperature zone (101-2).


Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over KLINGSHIRN, PID CONTROLLER, and DOI in view of HEINZ JASTER (US 4966010, hereinafter JASTER).
Regarding claim 26, KLINGSHIRN as modified teaches the elements of claim 16. KLINGSHIRN as modified may not explicitly disclose: a ventilator associated with at least one of said first and second evaporators for driving an air current that streams over a surface of at least one of said first and second evaporators.
Regarding claim 26, JASTER (FIG. 1) teaches: a refrigeration appliance
comprising a ventilator (37 or 47) associated with each of first (13) and second evaporators (25) for driving an air current (Col. 4, lines 11-15) that streams over a surface (Col. 4, lines 11-15) of each evaporator.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KLINGSHIRN, PID CONTROLLER, and DOI with the teachings of JASTER to employ a ventilator for each evaporator within the system to improve the refrigerant fluid heat transfer efficiency and power consumption.

Regarding claim 27, KLINGSHIRN as modified teaches the elements of claim 26. KLINGSHIRN as modified may not explicitly disclose: wherein said ventilator is capable of being switched between operating modes of different speeds.
Regarding claim 27, DOI (12 and 16; ¶63; FIG. 1) teaches: a refrigeration system, with multiple heat exchangers (10 and 14) in different compartments (2-4; FIG. 2) and
ventilators (12 or 16) capable of being switched (¶63) between operating modes of different speeds.
DOI (¶63) increases the fan speed (air flow rate) to improve the cooling power of a compartment, when the compartment is too hot to reduce food waste.

Claim(s) 28 and 30 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by ASTRID KLINGSHIRN (US 20160320116, hereinafter KLINGSHIRN) in view of HIROYUKI KOBAYASHI (US 20160068047, hereinafter KOBAYASHI) and TAKASHI DOI (US 20030131618, hereinafter DOI).
Regarding claim 28, KLINGSHIRN (¶¶ 29-41; FIG. 2) discloses:
A method for operating a refrigeration appliance containing at least a first temperature zone (101-n) and a second temperature zone (101-2) and a refrigerant circuit (119) having a compressor (113), a first evaporator (103-n) for cooling the first temperature zone (101-n) and a second evaporator (103-2) for cooling the second temperature zone, wherein the first evaporator is serially connected in said refrigerant circuit downstream of said second evaporator, and a first controllable throttling point (105-n) is connected in the refrigerant circuit upstream of the first evaporator and downstream of the second evaporator, which comprises the steps of:
measuring a temperature (115 and 117-2) of the second temperature zone.
Regarding claim 28, KLINGSHIRN may not explicitly disclose: controlling a degree of opening of said expansion valve, independently of a temperature of said first temperature zone, by way of the temperature of the second temperature zone; and wherein a speed of said compressor is controlled by way of the temperature of said first temperature zone.
Regarding claim 28, KOBAYASHI teaches:
controlling a degree of opening (¶ 117) of a first controllable throttling point (13b), independently of a temperature (measured at 41) of a first temperature zone (around 22), by way of the temperature (measured at 42) of a different temperature zone (around 12).
KOBAYASHI (¶ 117) controls the opening degree of expansion valve 13b approaches a target supercooling degree in a downstream compartment, to maximize the coefficient of performance based on condenser 12’s outlet refrigerant temperature measured at 42in an upstream compartment.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KLINGSHIRN with the teachings of KOBAYASHI to control the opening degree of an expansion valve to approach a target supercooling degree in an downstream compartment, to maximize the coefficient of performance based on heat exchanger’s outlet refrigerant temperature measured in an upstream compartment.
Regarding claim 28, DOI teaches:
controlling (FIG. 4) a speed (25-75 Hz) of a compressor (represented by 18) by way of the temperature measured (at 40) in a first temperature zone (represented by 5).
DOI (FIG. 4) teaches that the compressor speed (frequency) increases to reduce the temperature within freezer compartment (5) in response to the temperature measured at temperature sensor 40.
It would be obvious to one skilled in the art, before the effective filing date of the Instant claims, to combine KLINGSHIRN with the teachings of DOI to increase compressor speed to reduce the temperature in the freezer compartment in response to the measured freezer compartment temperature.

Regarding claim 30, KLINGSHIRN as modified teaches all the limitations of claim 28. KLINGSHIRN (¶¶ 29-41; FIG. 2) additionally teaches:
when the degree of opening of the first controllable throttling point (105-n) is increased, increasing a speed (¶¶ 16, 38, and 40) of the compressor; and
when the degree of opening of the first controllable throttling point (105-n) is reduced, reducing the speed (¶¶ 16, 38, and 40) of the compressor.
To maintain compartment temperature, the KLINGSHIRN controllable expansion valve 105-n opening increases the compressor increases speed to increase refrigerant flow and maintain heat exchange. Similarly, when the KLINGSHIRN controllable expansion valve 105-n opening reduces the compressor reduces speed to decrease refrigerant flow and maintain heat exchange.


Response to Arguments
Applicant's arguments filed November 11, 2021, with respect to the rejection(s) of claim(s) 16-17, 19-28, and 30 under 35 U.S.C. 102 and 35 U.S.C. 103 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of KLINGSHIRN, KOBAYASHI, DOI and PID CONTROLLER DOI.

Regarding Applicant’s claim 16
Regarding Applicant’s claim 28 Arguments, DOI teaches wherein a speed (25-75 Hz) of said compressor (represented by 18) is controlled (FIG. 4) by way of the temperature (measured at 40) of said first temperature zone.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BEJEIR BROOKS whose telephone number is (313)446-6569. The examiner can normally be reached on 8am-4pm EST, Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LEN TRAN can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-

/B.D.B./Examiner, Art Unit 3763


/CHRISTOPHER R ZERPHEY/Primary Examiner, Art Unit 3763